Exhibit 10.4

EXECUTION VERSION

ASSIGNMENT AND ASSUMPTION AGREEMENT AND THIRD AMENDMENT TO

AMENDED AND RESTATED SECURED NOTE AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT AND THIRD AMENDMENT TO AMENDED AND
RESTATED SECURED NOTE AGREEMENT (this “Agreement”), dated as of October 19,
2009, is made by and among GENERAL MOTORS LLC, a Delaware limited liability
company (successor-by-conversion to, and formerly known as, General Motors
Company, a Delaware corporation), as the assignor (the “Assignor”), GENERAL
MOTORS HOLDINGS LLC, a Delaware limited liability company, as the assignee
(collectively with any Replacement Issuer, the “Assignee”), the Guarantors
signatory hereto (the “Guarantors”), GENERAL MOTORS COMPANY, a Delaware
corporation (formerly known as General Motors Holding Company (collectively with
any Replacement Holdco, “Holdco”)), and UAW RETIREE MEDICAL BENEFITS TRUST, as
the noteholder hereunder (the “Initial Noteholder” and, together with its
permitted assigns, the “Noteholder”).

W I T N E S S E T H:

WHEREAS, on August 14, 2009, the Assignor, as borrower, entered into that
certain $2,500,000,000 Amended and Restated Secured Note Agreement (as amended
by (i) the First Amendment to Amended and Restated Secured Note Agreement, dated
as of October 1, 2009, but effective as of September 1, 2009, and (ii) the
Second Amendment to Amended and Restated Secured Note Agreement, dated as of
October 6, 2009, and as further amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note Agreement”; unless otherwise
defined herein, terms defined in the Note Agreement and used herein shall have
the meanings given to them in the Note Agreement), with the Guarantors, and the
Noteholder as the noteholder thereunder;

WHEREAS, on October 15, 2009, pursuant to the Agreement and Plan of Merger dated
as of October 15, 2009 (the “Merger Agreement”) among the Assignor (then a
Delaware corporation known as General Motors Company), GM Merger Subsidiary
Inc., a Delaware corporation (“Merger Subsidiary”), and Holdco, Merger
Subsidiary merged with and into the Assignor pursuant to Section 251 of the
General Corporation Law of Delaware (such event, the “Merger”), with Merger
Subsidiary ceasing to exist as a separate corporate entity and the Assignor
continuing as the surviving corporation;

WHEREAS, as a result of the Merger, the Assignor became a direct Wholly Owned
Subsidiary of the Assignee, which is a direct Wholly Owned Subsidiary of Holdco;

WHEREAS, on October 16, 2009, pursuant to a Certificate of Conversion filed with
the Secretary of State of the State of Delaware, the Assignor converted from a
Delaware corporation to a Delaware limited liability company pursuant to
Section 18-214 of the Delaware Limited Liability Company Act, and in connection
with such conversion the Assignor changed its name to “General Motors LLC”;



--------------------------------------------------------------------------------

WHEREAS, the Assignee and Holdco have directly or indirectly benefited from the
Assignor, as a direct Wholly Owned Subsidiary of the Assignee and an indirect
Wholly Owned Subsidiary of Holdco, issuing the Notes under the Note Agreement;

WHEREAS, on the date hereof, the Assignor hereby transfers, assigns, conveys and
delivers to the Assignee in accordance with the terms and conditions of this
Agreement all of the rights and obligations of the Assignor under the Note
Agreement and the other Secured Note Documents, including the Notes and all
other Obligations thereunder, and the Assignee hereby assumes in accordance with
the terms and conditions of this Agreement all of the rights and obligations of
the Assignor under the Note Agreement and the other Secured Note Documents,
including the Notes and all other Obligations thereunder, and commencing on the
Assumption Effective Date will pay or otherwise perform as and when due, or
otherwise discharge, all of the Notes and all the other Obligations (such
events, the “Assignment and Assumption”); and

WHEREAS, the Merger and the other transactions contemplated by the Merger
Agreement, the Assignment and Assumption and related transactions occurring on
or prior to the date hereof that collectively constitute the Restructuring are
being effected in compliance with the terms and provisions of the Note
Agreement, including, without limitation, Section 6.1 thereof;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE I

ASSIGNMENT AND ASSUMPTION

Section 1.1 Assignment. The Assignor hereby irrevocably assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably assumes
from the Assignor without recourse to the Assignor, as of the Assumption
Effective Date (as defined in Article V below), all of the rights and
obligations of the Assignor under the Note Agreement and the other Secured Note
Documents, including the Notes and all other Obligations thereunder.

Section 1.2 Payments. From and after the Assumption Effective Date, the Assignee
shall make all payments in respect of the Obligations (including payments of
principal, interest, fees and other amounts) to the Noteholder for amounts that
have accrued pursuant to the terms and conditions of the Note Agreement and the
other Secured Note Documents, including any unpaid amounts that accrued prior to
the Effective Date.

Section 1.3 Release. From and after the Assumption Effective Date, Assignor
shall be released from its Obligations as the Issuer under the Note Agreement
and the other Secured Note Documents, to repay the principal of, or to pay
interest, fees and other amounts with respect to the Obligations under the Note
Agreement and the other Secured Note Documents. For the avoidance of doubt,
nothing herein shall release, or shall be construed to release, the Assignor
from its obligations under the Amended and Restated Guaranty and Collateral
Agreement, dated as of the date hereof, made by the Assignee, the Assignor and
certain of the Assignee’s other Subsidiaries in favor of the Noteholder (the
“Security Agreement”), and such obligations shall continue in full force and
effect in accordance with the terms thereof.

 

-2-



--------------------------------------------------------------------------------

Section 1.4 Intentionally Omitted.

Section 1.5 Guarantors. Each Guarantor ratifies and confirms its respective
obligations under the Security Agreement and the other Collateral Documents to
which such Guarantor is party with respect to the Obligations in favor of the
Noteholder.

ARTICLE II

AMENDMENT TO NOTE AGREEMENT

Section 2.1 Amendments to Section 1.1 of the Note Agreement (Definitions).
Section 1.1 of the Note Agreement is hereby amended by:

(i) deleting therefrom the definition of “Additional Secured Indebtedness” in
its entirety and replacing it with the following:

““Additional Secured Indebtedness”: as of any date of determination, principal
amount of secured (including on a first-priority basis) Indebtedness (other than
Indebtedness described in clauses (a) through (r) (inclusive) and (u) of the
definition of “Permitted Indebtedness”) of the Covered Group Members and Holdco
in an aggregate amount in excess of $6,000,000,000 (including, without
limitation, Structured Financing), provided that, (i) on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio shall be less than
3.00 to 1.00 after giving pro forma effect to the incurrence of such
Indebtedness, (ii) a portion of the Net Cash Proceeds of such Indebtedness
(other than revolving credit loans) are used to prepay the Notes in accordance
with Section 2.5(a), (iii) the aggregate amount of commitments under revolving
credit facilities, if any, together with any revolving credit facilities
constituting Excluded Secured Indebtedness, shall not exceed $4,000,000,000,
(iv) with respect to any revolving credit facility, the amount of Indebtedness
thereunder for the purpose of determining compliance with clauses (i) and
(iii) of this definition shall equal the commitment thereunder and (v) if any
Issuer Party is an obligor or guarantor under such Indebtedness, the lenders
party thereto (or an agent on behalf of such lenders) shall have executed and
delivered an intercreditor agreement in form and substance reasonably
satisfactory to the Approving Party. Such intercreditor agreement shall preserve
the relationship in the Intercreditor Agreement between the Treasury and the
Noteholder (including the terms of Section 2.4 of the Intercreditor Agreement)
and may take the form of an amendment, restatement, modification or supplement
to the Intercreditor Agreement.

(ii) deleting therefrom the definition of “Asset Sale” in its entirety and
replacing it with the following:

““Asset Sale”: any Disposition of property or series of related Dispositions of
property occurring contemporaneously (other than any Excluded Disposition) that
yields gross proceeds to any Covered Group Member (valued at the initial
principal amount thereof in the case of non cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other non
cash proceeds) in excess of (i) $25,000,000 if received by a Covered Group
Member that is a Foreign Subsidiary, or (ii) $15,000,000 if received by a

 

-3-



--------------------------------------------------------------------------------

Covered Group Member that is not a Foreign Subsidiary. The term “Asset Sale”
shall include any issuance of Capital Stock of any Covered Group Member other
than the Issuer but shall not include any Excluded Dispositions and any event
that constitutes a Recovery Event.

(iii) deleting therefrom the definition of “Change of Control” in its entirety
and replacing it with the following:

““Change of Control”: (a) the acquisition, after the Original Effective Date, by
any Person, or two or more Persons acting in concert other than the Permitted
Holders, the Noteholders, the Canadian Lender, the Treasury or any of their
Affiliates, of the direct or indirect beneficial ownership (within the meaning
of Rule 13d-3 of the Exchange Act) of outstanding shares of voting stock of
Holdco, if after giving effect to such acquisition such Person or Persons shall,
directly or indirectly, own 20% or more of such outstanding voting stock of
Holdco, or (b) the Issuer ceasing to be a Wholly Owned Subsidiary of Holdco.”

(iv) deleting from the definition of “Collateral Documents” therein the words
“the Equity Pledge Agreement,”;

(v) inserting at the end of the definition of “Consolidated Leverage Ratio” the
following sentence: “Solely for the purposes of the definitions of “Additional
Secured Indebtedness”, “Excluded Secured Indebtedness”, “Permitted Unsecured
Indebtedness” and Section 6.5, the Consolidated Leverage Ratio shall be
calculated with reference to Holdco together with the Issuer and its
Subsidiaries.”

(vi) deleting therefrom the definition of “Excluded Secured Indebtedness” in its
entirety and replacing it with the following:

““Excluded Secured Indebtedness”: secured (including on a first-priority basis)
Indebtedness (other than Indebtedness described in clauses (a) through
(r) (inclusive) and (u) of the definition of “Permitted Indebtedness”) of the
Covered Group Members and Holdco in an aggregate amount not exceeding
$6,000,000,000 comprised of term loan and/or revolving credit loan facilities
(including without limitation Structured Financing), provided that, (i) the
aggregate amount of commitments under the revolving credit facilities, if any,
together with any revolving credit facilities constituting Additional Secured
Indebtedness, shall not exceed $4,000,000,000, (ii) with respect to any
revolving credit facility, the amount of Indebtedness thereunder for the purpose
of determining compliance with clause (i) of this definition shall equal the
commitment thereunder and (iii) if any Issuer Party is an obligor or guarantor
under such Indebtedness, the lenders party thereto (or an agent on behalf of
such lenders) shall have executed and delivered an intercreditor agreement in
form and substance reasonably satisfactory to the Approving Party. Such
intercreditor agreement shall preserve the relationship in the Intercreditor
Agreement between the Treasury and the Noteholder (including the terms of
Section 2.4 of the Intercreditor Agreement) and may take the form of an
amendment, restatement, modification or supplement to the Intercreditor
Agreement.

 

-4-



--------------------------------------------------------------------------------

(vii) deleting therefrom the definition of “Guaranty” in its entirety and
replacing the same with the following:

““Guaranty”: the Amended and Restated Guaranty and Collateral Agreement dated as
of October 19, 2009, made by the Issuer and the Guarantors in favor of the
Noteholder.”.

(viii) deleting therefrom the definition of “Permitted Unsecured Indebtedness”
in its entirety and replacing the same with the following:

““Permitted Unsecured Indebtedness”: unsecured Indebtedness of the Covered Group
Members and Holdco other than unsecured Indebtedness described in clauses
(a) through (r) inclusive and (u) of the definition of “Permitted Indebtedness”,
provided that, (i) in the event that such unsecured Indebtedness, when
aggregated with all other Permitted Unsecured Indebtedness of the Covered Group
Members and Holdco then outstanding or to be issued or incurred simultaneously
with such unsecured Indebtedness, exceeds $1,000,000,000, then on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio shall be less than
3.00 to 1.00 after giving pro forma effect to the incurrence of such
Indebtedness, (ii) with respect to any revolving credit facility, the amount of
Indebtedness for the purpose of determining compliance with clause (i) of this
definition shall equal the related commitment thereunder and (iii) a portion of
the Net Cash Proceeds of such Indebtedness (other than revolving credit loans)
are used to prepay the Notes in accordance with Section 2.5(a).”

(ix) inserting therein in appropriate alphabetical order the following new
definitions:

““GMLLC”: General Motors LLC, a Delaware limited liability company
(successor-by-conversion to, and formerly known as, General Motors Company, a
Delaware corporation).”;

““Holdco”: General Motors Company, a Delaware corporation (formerly known as
General Motors Holding Company) or any Replacement Holdco.”; and

““Replacement Holdco”: as defined in Section 6.1.”.

Section 2.2 Amendment to Section 3.15 of the Note Agreement (Subsidiaries).
Section 3.15 of the Note Agreement is hereby deleted in its entirety and
replaced with the following:

“3.15 Issuer and Subsidiaries. All of the Subsidiaries of the Issuer as of the
Effective Date are listed on Schedule 3.15, which schedule sets forth the name
and jurisdiction of formation of the Issuer and each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock of such
Subsidiary owned by the Issuer or any of its other Subsidiaries as of the
Effective Date.”.

Section 2.3 Amendments to Sections 5.1(f) and 5.1(g) of the Note Agreement
(Financial Statements). Sections 5.1(f) and 5.1 (g) of the Note Agreement are
hereby deleted in their entirety and replaced with the following:

“(f) (i) as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdco, a copy of the audited Consolidated balance sheet of
Holdco and its

 

-5-



--------------------------------------------------------------------------------

Consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, reported on by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing;

(ii) as soon as available, but in any event not later than 45 days after the end
of the third fiscal quarter of the Issuer’s fiscal year 2009, the unaudited
Consolidated balance sheet of GMLLC and its Consolidated Subsidiaries as at the
end of such quarter and the related unaudited Consolidated statements of income
and of cash flows for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period in the previous year,
certified by a Responsible Officer or GMLLC as being fairly stated in all
material respects (subject to the absence of footnotes and to normal year-end
audit adjustments); and

(iii) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of Holdco,
commencing with the first quarterly period of Holdco’s 2010 fiscal year, the
unaudited Consolidated balance sheet of Holdco and its Consolidated Subsidiaries
as at the end of such quarter and the related unaudited Consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer of Holdco as being fairly stated in all
material respects (subject to the absence of footnotes and to normal year-end
audit adjustments);

all such financial statements shall be complete and correct in all material
respects and be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided, that with respect to the GMLLC’s quarterly
financial statements to be provided for the third fiscal quarter of 2009, such
financial statements shall be provided on a modified basis within the time frame
set forth in clause (ii) above, with GAAP-compliant versions of such financial
statements to be provided at the same time as the audited financial statements
for fiscal year 2009 described in clause (i) above; and

(g) to the extent that Holdco prepares quarterly or annual reports as to the
Consolidated balance sheet of Holdco and its Consolidated Subsidiaries as at the
end of the related quarter or fiscal year (as the case may be) and the related
Consolidated statements of income and of cash flows for such quarter or fiscal
year (as applicable) that set forth in comparison form the figures as of the end
of and for the corresponding period in the previous fiscal year (such figures
for the year ending December 31, 2009 adjusted to reflect the Related
Transactions), the Issuer shall promptly furnish copies of such reports to the
Initial Noteholder.”.

 

-6-



--------------------------------------------------------------------------------

Section 2.4 Amendment to Section 5.23 of the Note Agreement (Additional
Guarantors). Section 5.23 of the Note Agreement is hereby deleted in its
entirety and replaced with the following:

“5.23 Additional Guarantors. Except as otherwise agreed to by the Noteholder,
the Issuer shall cause each U.S. Subsidiary of a Covered Group Member who
becomes a Subsidiary after the Effective Date (other than Excluded Subsidiaries
(except for such Subsidiaries that were guarantors under the DIP Credit
Agreement or the Existing UST Term Loan Agreements)) to become a Guarantor
(each, an “Additional Guarantor”) in accordance with Section 9.12 of the
Guaranty.”.

Section 2.5 Amendment to Section 6.1 of the Note Agreement (Prohibition on
Fundamental Changes; Disposition of Collateral). Section 6.1 of the Note
Agreement is hereby deleted in its entirety and replaced with the following:

“6.1 Prohibition on Fundamental Changes; Disposition of Collateral. Neither
Holdco nor any Covered Group Member shall, at any time, directly or indirectly,
enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), or Dispose of all or substantially all of its Property without the
Approving Party’s prior consent, provided that, Holdco and any Covered Group
Member may merge with, consolidate with, amalgamate with, or Dispose of all or
substantially all of its Property to (and thereafter wind up or dissolve
itself), any Person, subject to the following conditions: (i) in the case of any
Covered Group Member, such action does not result in the material diminishment
of the Collateral, taken as a whole, except in the case of Asset Sales subject
to clause (ii) below, (ii) in the case of any such Disposition by a Covered
Group Member, the Net Cash Proceeds thereof are applied in accordance with
Section 2.5, and (iii) (A) in the case of a merger, consolidation or
amalgamation with or into Holdco or the Issuer, Holdco or the Issuer (as the
case may be) shall be the continuing or surviving entity or, in the event that
Holdco or the Issuer (as the case may be) is not the continuing or surviving
entity, or in the case of a Disposition of all or substantially all of Holdco’s
or the Issuer’s Property to any other Person, (1) the continuing, surviving or
acquiring entity (any of the foregoing, in the case of the Issuer, the
“Replacement Issuer” and in the case of Holdco, “Replacement Holdco”) expressly
assumes the obligations of Holdco or the Issuer (as applicable) under the
Secured Note Documents and the UST Facility, (2) the Replacement Issuer or
Replacement Holdco (as the case may be) is organized under the laws of a State
in the United States, (3) the Replacement Issuer or Replacement Holdco (as the
case may be) shall have delivered to the Noteholder such assumption and joinder
agreements and related documents and instruments, due diligence information,
lien searches, consents, certificates, organizational documents and resolutions,
legal opinions and waivers as the Approving Party may reasonably request, each
in form and substance satisfactory to the Approving Party in its sole
discretion, and (B) in the case of a merger, consolidation or amalgamation with
or into any Guarantor, such Guarantor shall be the continuing or surviving
entity or, in the event that such Guarantor is not the continuing or surviving
entity, (1) the continuing or surviving entity (a “Replacement Guarantor”)
expressly assumes the obligations of such Guarantor under the Secured Note
Documents and the UST Facility or promptly after the consummation of such
transaction, the Replacement Guarantor shall become a Guarantor, (2) the
Replacement Guarantor is organized under the laws of a State in the United
States, and (3) the Replacement Guarantor shall have delivered to the Noteholder

 

-7-



--------------------------------------------------------------------------------

such assumption and joinder agreements and related documents and instruments,
due diligence information, lien searches, consents, certificates, organizational
documents and resolutions, legal opinions and waivers as the Approving Party may
reasonably request, each in form and substance satisfactory to the Approving
Party in its sole discretion.”

Section 2.6 Amendment to Section 6.5 of the Note Agreement (Restricted
Payments). Section 6.5 of the Note Agreement is hereby deleted in its entirety
and replaced with the following:

“6.5 Restricted Payments. Neither Holdco nor any Covered Group Member shall,
(i) declare or pay any dividend (other than dividends payable solely in common
Capital Stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of any Capital
Stock of Holdco or any Covered Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdco or any
Covered Group Member or (ii) optionally prepay, repurchase, redeem or otherwise
optionally satisfy or defease with cash or Cash Equivalents any Indebtedness
(other than any Permitted Indebtedness in accordance with this Agreement) (any
such payment referred to in clauses (i) and (ii), a “Restricted Payment”), other
than the following payments or other actions (each of which shall be in addition
to and not exclusive of any other such action):

(a) redemptions, acquisitions or the retirement for value or repurchases (or
loans, distributions or advances to effect the same) of shares of Capital Stock
from current or former officers, directors, consultants and employees, including
upon the exercise of stock options or warrants for such Capital Stock, or any
executive or employee savings or compensation plans, or, in each case to the
extent applicable, their respective estates, spouses, former spouses or family
members or other permitted transferees;

(b) Restricted Payments by any Subsidiary (including an Excluded Subsidiary) to
its direct parents or to the Issuer or any Guarantor that is a Wholly Owned
Subsidiary;

(c) Restricted Payments by any JV Subsidiary required or permitted to be made
pursuant to the terms of the joint venture arrangements to holders of its
Capital Stock, provided that, the Issuer and its Subsidiaries have received
their pro rata portion of such Restricted Payments;

(d) Permitted Tax Distributions;

(e) Restricted Payments by the Issuer to Holdco, the proceeds of which are to be
used by Holdco to pay (i) its operating expenses and other corporate overhead
costs and expenses (including administrative, legal, accounting and similar
expenses) incurred in the ordinary course of business of Holdco, (ii) any
payments in respect of the preferred Capital Stock of Holdco; (iii) reasonable
and customary indemnification claims made by directors or officers of Holdco
attributable to the ownership or operation of the Issuer and its Subsidiaries
and (iv) any amount due and payable by the Issuer or any of its Subsidiaries
that is permitted to be paid by the Issuer and its Subsidiaries under this
Agreement;

 

-8-



--------------------------------------------------------------------------------

(f) Restricted Payments by the Issuer to Holdco and Restricted Payments by
Holdco so long as (i) no Default or Event of Default shall have occurred and be
continuing at the time of such payment and (ii) immediately prior to and after
giving effect to such Restricted Payment, the Consolidated Leverage Ratio shall
be less than 3.00 to 1.00; and

(g) Holdco may make Restricted Payments in respect of preferred Capital Stock of
Holdco to the holders thereof.”.

Section 2.7 Amendment to Section 6.8 of the Note Agreement (Negative Pledge).
Section 6.8 of the Note Agreement is hereby deleted in its entirety and replaced
with the following:

“6.8 Negative Pledge. No Covered Group Member shall enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any North American Group Member to create, incur, assume or permit to exist any
Lien upon any of the Collateral or the Capital Stock of GMLLC, whether now owned
or hereafter acquired, to secure the Obligations other than such prohibitions or
limitations pursuant to (i) this Agreement, (ii) the other Secured Note
Documents (iii) agreements governing Permitted Liens (other than Additional
Secured Indebtedness and Excluded Secured Indebtedness) and (iv) the Existing
Agreements.”

Section 2.8 Amendment to Schedule 1.1B to the Note Agreement (Guarantors).
Schedule 1.1B to the Note Agreement is hereby deleted in its entirety and
replaced with the Schedule 1.1B attached as Exhibit A hereto.

Section 2.9 Amendment to Schedule 1.1C to the Note Agreement (Mortgaged
Properties). Schedule 1.1C to the Note Agreement is hereby deleted in its
entirety and replaced with the Schedule 1.1C attached as Exhibit B hereto.

Section 2.10 Amendment to Schedule 1.1D to the Note Agreement (Pledgors).
Schedule 1.1D to the Note Agreement is hereby deleted in its entirety and
replaced with the Schedule 1.1D attached as Exhibit C hereto.

Section 2.11 Amendment to Schedule 3.10 to the Note Agreement (Chief Executive
Office and Chief Operating Office). Schedule 3.10 to the Note Agreement is
hereby deleted in its entirety and replaced with the Schedule 3.10 attached as
Exhibit D hereto.

Section 2.12 Amendment to Schedule 3.11 to the Note Agreement (Location of Books
and Records). Schedule 3.11 to the Note Agreement is hereby deleted in its
entirety and replaced with the Schedule 3.11 attached as Exhibit E hereto.

Section 2.13 Amendment to Schedule 3.15 to the Note Agreement (Subsidiaries).
Schedule 3.15 to the Note Agreement is hereby deleted in its entirety and
replaced with the Schedule 3.15 attached as Exhibit F hereto.

 

-9-



--------------------------------------------------------------------------------

Section 2.14 Amendment to Schedule 3.16 to the Note Agreement (Ownership of
Covered Group Members). Schedule 3.16 to the Note Agreement is hereby deleted in
its entirety and replaced with the Schedule 3.16 attached as Exhibit G hereto.

Section 2.15 Amendment to Schedule 3.21 to the Note Agreement (Jurisdictions and
Recording Offices). Schedule 3.21 to the Note Agreement is hereby deleted in its
entirety and replaced with the Schedule 3.21 attached as Exhibit H hereto.

Section 2.16 Amendment to Schedule 3.28 to the Note Agreement (Excluded
Collateral). Schedule 3.28 to the Note Agreement is hereby deleted in its
entirety and replaced with the Schedule 3.28 attached as Exhibit I hereto.

ARTICLE III

AGREEMENTS BY HOLDCO

Section 3.1 Holdco Agreements. Holdco hereby acknowledges that it has received
and reviewed an executed copy of the Note Agreement and hereby agrees to make
(and hereby makes as of the date hereof) the representations and warranties, and
to be bound by the covenants, agreements, consents, submissions, appointments
and acknowledgments under the Note Agreement applicable to an Issuer Party
thereunder, in each case as provided in this Article III. (And for the avoidance
of doubt, the Assignee and each Guarantor hereby agree to the terms and
provisions set forth in clause (iv) below.)

(i) Section 3 (Representations and Warranties). Holdco hereby represents to the
Noteholder, with respect to itself, as of the Assumption Effective Date, each of
the representations provided in the below listed subsections of Section 3
(Representations and Warranties) of the Note Agreement, and that such
representations shall be subject to subsection 3.23 (Survival of Representations
and Warranties) of the Note Agreement:

(A) 3.4 (No Breach);

(B) 3.5 (Action, Binding Obligations);

(C) 3.6 (Approvals);

(D) 3.8 (Investment Company Act); and

(E) 3.12 (True and Complete Disclosure), solely with respect to information
furnished by or on behalf of Holdco and facts known to any Responsible Officer
of Holdco;

(ii) Section 5 (Affirmative Covenants). Holdco hereby agrees to be bound by the
terms of the following subsections of the Note Agreement to the same extent as
such terms apply to the Issuer or any other Issuer Party thereunder:

(A) 5.1(f) and 5.1(g) (Financial Statements);

 

-10-



--------------------------------------------------------------------------------

(B) 5.2 (Notices; Reporting Requirements):

(1) 5.2(a) (Defaults), solely with respect to the occurrence of any Default or
Event of Default or material event of default described therein with respect to
Holdco;

(2) 5.2(h) (Compliance Certificate); and

(3) 5.4 (Payments) (solely to the extent applicable to Holdco and not to any
Covered Group Member);

(iii) Section 6 (Negative Covenants). Holdco hereby agrees to be bound by the
terms of the following subsections of the Note Agreement to the same extent as
such terms apply to an Issuer Party thereunder:

(1) 6.1 (Prohibition on Fundamental Changes; Disposition of Collateral);

(2) 6.4 (Limitation on Liens);

(3) 6.5 (Restricted Payments);

(4) 6.9 (Indebtedness); and

(5) 6.16 (Clauses Restricting Subsidiary Distributions);

(iv) Section 7 (Events of Default). It is hereby agreed by Holdco, the Assignee
and the Guarantors that each of the events specified in clauses (d) (solely with
respect to breaches of applicable covenants contained in Section 6 of the Note
Agreement) and agreed to by Holdco pursuant to clause (iii) above), (e), (f),
(j), (n), (u) and (ee) of Section 7.1 of the Note Agreement with respect to
Holdco shall constitute a Default or an Event of Default under the Note
Agreement, as applicable, to the same extent that such events with respect to
any Issuer Party constitute a Default or an Event of Default under such
provisions of the Note Agreement, as applicable;

(v) Section 8 (Miscellaneous). Holdco hereby agrees that the terms of the
following subsections of the Note Agreement shall apply to Holdco and Holdco’s
agreements under this Article III to the same extent as such terms apply to the
Issuer Parties and to the Issuer Parties’ obligations under the Note Agreement:

(1) 8.1 (Amendments and Waivers);

(2) 8.2 (Notices);

(3) 8.5 (Payment of Expenses), solely with respect to liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by an Indemnitee or
asserted against any Indemnitee by any third party or by Holdco, the Assignee or
any other Issuer Party arising out of, in connection with, or as a result of,
the execution or delivery by Holdco

 

-11-



--------------------------------------------------------------------------------

of this Agreement and any other Secured Note Document or any agreement or
instrument contemplated hereby or thereby, the performance by Holdco of its
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against Holdco under this Agreement or any other Secured Note Document or any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by any third party or by Holdco, the Assignee or any other
Issuer Party, and regardless of whether any Indemnitee is a party thereto (all
of the foregoing, collectively, the “Holdco Indemnified Liabilities”), provided
that Holdco shall have no obligation hereunder to any Indemnitee with respect to
Holdco Indemnified Liabilities to the extent such Holdco Indemnified Liabilities
resulted from the gross negligence or willful misconduct of, in each case as
determined by a final and nonappealable decision of a court of competent
jurisdiction, such Indemnitee, any of its affiliates or its or their respective
officers, directors, partners, employees, agents or controlling persons (the
Assignee hereby agreeing that the Assignee shall be liable for all Holdco
Indemnified Liabilities to the extent that Holdco shall fail to pay or reimburse
the same in accordance with the terms and provisions hereof);

(4) 8.6 (Successors and Assigns; Participations and Assignments), solely with
respect to clause (a) thereof;

(5) 8.9 (Severability);

(6) 8.10 (Integration);

(7) 8.11 (Governing Law);

(8) 8.12 (Submission to Jurisdiction; Waivers);

(9) 8.13 (Acknowledgments);

(10) 8.15 (Confidentiality);

(11) 8.16 (Waivers of Jury Trial);

(12) 8.17 (USA PATRIOT Act); and

(13) 8.18 (Effect of Amendment and Restatement of Existing Note Agreement).

Section 3.2 Limitation on Activities of Holdco. Notwithstanding anything to the
contrary in this Agreement, the Note Agreement or any other Secured Note
Document, Holdco shall not (a) conduct, transact or otherwise engage in, or
commit to conduct, transact or

 

-12-



--------------------------------------------------------------------------------

otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Assignee, any offering of Holdco’s
Capital Stock and any transaction that Holdco is permitted to enter into or
consummate under this Section 3.2 (provided that, for the avoidance of doubt, no
such offering or transaction shall result in a Change of Control), (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) nonconsensual obligations imposed by operation
of law, if any, (ii) pursuant to the Secured Note Documents to which it is a
party, if any, (iii) obligations with respect to its Capital Stock, and
(iv) Permitted Indebtedness (1) of the kind described in clauses (e), (h), (j),
(s), and (t) of the definition of “Permitted Indebtedness” in the Note
Agreement, (2) of the kind described in clause (m) of such definition, solely
with respect to Indebtedness of the kind described in clauses (e), (s) and
(t) of such definition, and (3) that is a guarantee of Permitted Indebtedness
incurred by any Group Member of the kind described above in this clause (iv) or
described in clause (i) of such definition, or (c) own, lease, manage or
otherwise operate any Property or assets (including cash (other than cash
received in connection with Restricted Payments made by the Assignee in
accordance with Section 6.5 of the Note Agreement pending application in the
manner contemplated by said Section) and cash equivalents) other than the
ownership of shares of Capital Stock of the Assignee.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Assignor Representations. Assignor hereby represents and warrants
that:

(i) it is a limited liability company, duly organized, validly existing and in
good standing under the laws of Delaware;

(ii) it has the full company power, authority, legal right and has taken all
necessary action to assign and transfer the Obligations;

(iii) the execution and delivery of this Agreement by Assignor, and the
performance of, and compliance with, the terms of this Agreement by Assignor,
will not violate its organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or that is applicable to Assignor or any of its assets, in
each case that materially and adversely affect its ability to carry out the
transactions contemplated by this Agreement; and

(iv) this Agreement constitutes a valid and legally binding obligation of
Assignor enforceable against Assignor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
and by principles of equity (regardless of whether enforceability is considered
in equity or at law), and except that the enforcement of rights with respect to
indemnification and contribution obligations may be limited by applicable law.

 

-13-



--------------------------------------------------------------------------------

Section 4.2 Assignee Representations. Assignee hereby represents and warrants
that:

(i) it is a limited liability company, duly organized, validly existing and in
good standing under the laws of Delaware;

(ii) it has the full company power, authority, legal right and has taken all
necessary action to assume the Obligations;

(iii) the execution and delivery of this Agreement by Assignee, and the
performance of, and compliance with, the terms of this Agreement by Assignee,
will not violate its organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or that is applicable to Assignee or any of its assets, in
each case that materially and adversely affect its ability to carry out the
transactions contemplated by this Agreement;

(iv) this Agreement constitutes a valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
and by principles of equity (regardless of whether enforceability is considered
in equity or at law), and except that the enforcement of rights with respect to
indemnification and contribution obligations may be limited by applicable law;

(v) each of the representations and warranties made by the Issuer in or pursuant
to the Secured Note Documents is true and correct in all material respects on
and as of the Assumption Effective Date as if made on and as of the Assumption
Effective Date (except that any representation or warranty that by its terms is
made as of an earlier date is true and correct in all material respects as of
such earlier date); and

(vi) after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Agreement.

Section 4.3 Guarantor Representations. Each Guarantor hereby represents and
warrants that:

(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization (to the extent such concept is
applicable in its jurisdiction of organization);

(ii) it has the full power, authority, legal right and has taken all necessary
action to execute and deliver this Agreement;

(iii) the execution and delivery of this Agreement by such Guarantor, and the
performance of, and compliance with, the terms of this Agreement by such
Guarantor, will not violate its organizational documents or constitute a default
(or an event which,

 

-14-



--------------------------------------------------------------------------------

with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other instrument to which it
is a party or that is applicable to such Guarantor or any of its assets, in each
case that materially and adversely affect its ability to carry out the
transactions contemplated by this Agreement;

(iv) this Agreement constitutes a valid and legally binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights and by principles of equity (regardless of whether
enforceability is considered in equity or at law), and except that the
enforcement of rights with respect to indemnification and contribution
obligations may be limited by applicable law;

(v) each of the representations and warranties made by such Guarantor in or
pursuant to the Secured Note Documents is true and correct in all material
respects on and as of the Assumption Effective Date as if made on and as of the
Assumption Effective Date (except that any representation or warranty that by
its terms is made as of an earlier date is true and correct in all material
respects as of such earlier date); and

(vi) after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Agreement.

Section 4.4 Holdco Representations. Holdco hereby represents and warrants that:

(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization (to the extent such concept is
applicable in its jurisdiction of organization);

(ii) it has the full power, authority, legal right and has taken all necessary
action to execute and deliver this Agreement;

(iii) the execution and delivery of this Agreement by Holdco, and the
performance of, and compliance with, the terms of this Agreement by Holdco, will
not violate its organizational documents or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other instrument to which
it is a party or that is applicable to Holdco or any of its assets, in each case
that materially and adversely affect its ability to carry out the transactions
contemplated by this Agreement;

(iv) this Agreement constitutes a valid and legally binding obligation of Holdco
enforceable against Holdco in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
and by principles of equity (regardless of whether enforceability is considered
in equity or at law), and except that the enforcement of rights with respect to
indemnification and contribution obligations may be limited by applicable law;

 

-15-



--------------------------------------------------------------------------------

(v) each of the representations and warranties made by Holdco pursuant to
Article III of this Agreement is true and correct in all material respects on
and as of the Assumption Effective Date as if made on and as of the Assumption
Effective Date (except that any representation or warranty that by its terms is
made as of an earlier date is true and correct in all material respects as of
such earlier date); and

(vi) after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Agreement.

ARTICLE V

CONDITIONS TO EFFECTIVENESS

Section 5.1 Conditions to Effectiveness. This Agreement shall become effective
on the date (the “Assumption Effective Date”) this Agreement and the Guaranty
shall be executed and delivered by each party hereto and thereto, as applicable,
which date is October 19, 2009.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Noteholder Consent. By causing a duly authorized officer or
representative to sign the signature page hereto on its behalf, the Noteholder
consents to the Assignment and Assumption and to the amendments to the Note
Agreement and the other agreements, terms and conditions set forth in this
Agreement and the transactions contemplated hereby.

Section 6.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

Section 6.3 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to constitute an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.

Section 6.4 Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Note Agreement and the other Secured Note Documents
are and shall remain in full force and effect. The amendments, consents and
waivers contained herein shall not be construed as a waiver or amendment of any
other provision of the Note Agreement or the other Secured Note Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Assignee or the Guarantors that would require
the waiver or consent of the Noteholder.

Section 6.5 Secured Note Document. For the avoidance of doubt, this Agreement is
a “Secured Note Document” as defined in the Note Agreement, for all purposes of
the Note Agreement and the other Secured Note Documents, including the
Intercreditor Agreement.

 

-16-



--------------------------------------------------------------------------------

[Signatures appear on the following pages]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

GENERAL MOTORS LLC
(successor-by -conversion to, and formerly known as, General Motors Company),
as Assignor

By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

GENERAL MOTORS HOLDINGS LLC,     as Assignee By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

NOTEHOLDER: UAW RETIREE MEDICAL BENEFITS TRUST By:  

/s/ Bob Naftaly

Name:   Bob Naftaly Title:   Chair of the Committee of the UAW Retiree   Medical
Benefits Trust

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

GUARANTORS: ANNUNCIATA CORPORATION ARGONAUT HOLDINGS, INC. GENERAL MOTORS ASIA
PACIFIC HOLDINGS, LLC GENERAL MOTORS ASIA, INC. GENERAL MOTORS INTERNATIONAL
HOLDINGS, INC. GENERAL MOTORS OVERSEAS CORPORATION GENERAL MOTORS OVERSEAS
DISTRIBUTION CORPORATION GENERAL MOTORS PRODUCT SERVICES, INC. GENERAL MOTORS
RESEARCH CORPORATION GM APO HOLDINGS, LLC GM FINANCE CO. HOLDINGS LLC By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Vice President

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

GM GLOBAL STEERING HOLDINGS, LLC GM GLOBAL TECHNOLOGY OPERATIONS, INC. GM GLOBAL
TOOLING COMPANY, INC. GM LAAM HOLDINGS, LLC GM PREFERRED FINANCE CO. HOLDINGS
LLC GM GEFS L.P. GM TECHNOLOGIES, LLC GM-DI LEASING CORPORATION GMOC
ADMINISTRATIVE SERVICES CORPORATION GRAND POINTE HOLDINGS, INC. ONSTAR, LLC GM
COMPONENTS HOLDINGS, LLC RIVERFRONT HOLDINGS, INC. RIVERFRONT HOLDINGS PHASE II,
INC. By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Vice President

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

GM EUROMETALS, INC. By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Vice President

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

GM SUBSYSTEMS MANUFACTURING, LLC By:  

/s/ Niharika Ramdev

Name:   Niharika Ramdev Title:   Treasurer

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

GENERAL MOTORS LLC
(successor-by-conversion to, and formerly known as, General Motors Company)

By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

GENERAL MOTORS COMPANY
(formerly known as General Motors Holding Company)

By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 1.1B to Note Agreement

[See attached]

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

Schedule 1.1C to Note Agreement

[See attached]

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

Schedule 1.1D to Note Agreement

[See attached]

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

Schedule 3.10 to Note Agreement

[See attached]

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

Schedule 3.11 to Note Agreement

[See attached]

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

Schedule 3.15 to Note Agreement

[See attached]

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

Schedule 3.16 to Note Agreement

[See attached]

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

Schedule 3.21 to Note Agreement

[See attached]

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

Schedule 3.28 to Note Agreement

[See attached]



--------------------------------------------------------------------------------

Execution Version

Confidential Treatment Requested by General Motors Corporation Pursuant to the

Freedom of Information Act, the Access to Information Act and the Freedom of

Information and Protection of Privacy Act, respectively.

Schedule 1.1B

Guarantors

 

    

Guarantor Name

  

Form of Organization

  

Jurisdiction of
Organization

1.

   Annunciata Corporation    Corporation    Delaware

2.

   Argonaut Holdings, Inc.    Corporation    Delaware

3.

   General Motors Asia Pacific Holdings, LLC    Limited Liability Company   
Delaware

4.

   General Motors Asia, Inc.    Corporation    Delaware

5.

   General Motors International Holdings, Inc.    Corporation    Delaware

6.

   General Motors LLC    Limited Liability Company    Delaware

7.

   General Motors Overseas Corporation    Corporation    Delaware

8.

   General Motors Overseas Distribution Corporation    Corporation    Delaware

9.

   General Motors Product Services, Inc.    Corporation    Delaware

10.

   General Motors Research Corporation    Corporation    Delaware

11.

   GM APO Holdings, LLC    Limited Liability Company    Delaware

12.

   GM Components Holdings, LLC    Limited Liability Company    Delaware

13.

   GM Eurometals, Inc.    Corporation    Delaware

14.

   GM Finance Co. Holdings LLC    Limited Liability Company    Delaware

15.

   GM GEFS L.P.    Limited Partnership    Nevada

16.

   GM Global Steering Holdings, LLC    Limited Liability Company    Delaware

17.

   GM Global Technology Operations, Inc.    Corporation    Delaware

18.

   GM Global Tooling Company, Inc.    Corporation    Delaware

19.

   GM LAAM Holdings, LLC    Limited Liability Company    Delaware

20.

   GM Preferred Finance Co. Holdings LLC    Limited Liability Company   
Delaware

21.

   GM Subsystems Manufacturing, LLC    Limited Liability Company    Delaware

22.

   GM Technologies, LLC    Limited Liability Company    Delaware

23.

   GM-DI Leasing Corporation    Corporation    Delaware

24.

   GMOC Administrative Services Corporation    Corporation    Delaware

25.

   Grand Pointe Holdings, Inc.    Corporation    Michigan

26.

   OnStar, LLC    Limited Liability Company    Delaware

27.

   Riverfront Holdings, Inc.    Corporation    Delaware

28.

   Riverfront Holdings Phase II, Inc.    Corporation    Delaware



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 1.1C

Mortgaged Properties

 

No.

  

Site Designation

  

County/State

  

Owner

1.   

Warren Technical Center

 

30800 Mound Road, Warren

   Macomb, MI    GENERAL MOTORS LLC 2.   

Detroit Renaissance Center Campus (including Renaissance Center Franklin Deck &
Renaissance Center East)

 

100 Renaissance Center P.O. Box 100, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC. 3.   

Milford Proving Grounds

 

3300 General Motors Road, Milford

   Oakland/Livingston, MI    GENERAL MOTORS LLC 4.   

Mesa Dealership 2

 

6315 East Auto Park Drive, Mesa

   Maricopa, AZ    ARGONAUT HOLDINGS, INC. 5.   

Penske Cadillac Hummer South Bay Dealership

 

18600 Hawthorne Blvd., Torrance

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 6.   

Dublin BPG Dealership

 

4400 John Monego Court, Dublin

   Alameda, CA    ARGONAUT HOLDINGS, INC. 7.   

Cerritos Dealership

 

10901 E. 183rd Street & 18120 Studebaker, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

8.   

Saturn of Cerritos Dealership

 

18400 Studebaker Road, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC. 9.   

Saturn of Capitol Expressway Dealership

 

755 W. Capitol Expressway, San Jose

   Santa Clara, CA    ARGONAUT HOLDINGS, INC. 10.   

Oakland G Truck Center Dealership

 

8099 South Coliseum Way, Oakland

   Alameda, CA    GENERAL MOTORS LLC 11.   

Lone Tree Dealerships

 

8101, 8201, 8301 & 8351 Parkway Drive, Lone Tree

   Douglas, CO    ARGONAUT HOLDINGS, INC. 12.   

Denver Dealership 2

 

8120 W. Tuffs Ave., Denver

   Denver, CO    ARGONAUT HOLDINGS, INC. 13.   

Estero Bay Chevrolet Dealership

 

SW corner Corkscrew Road & I-75, Estero

   Lee, FL    ARGONAUT HOLDINGS, INC. 14.   

Kendall (Dadeland) Chevrolet Dealership

 

8455 S. Dixie Highway, Miami

   Dade, FL    ARGONAUT HOLDINGS, INC. 15.   

Pinellas Park Dealership

 

9400 U.S. Highway 19 North, Pinellas Park

   Pinellas, FL    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

16.   

Homestead Dealership

 

1395-1 N. Homestead Blvd., Homestead

   Miami-Dade, FL    ARGONAUT HOLDINGS, INC. 17.   

Alpharetta Training Center

 

6395 Shiloh Road, Alpharetta

   Forsyth, GA    GENERAL MOTORS LLC 18.   

Lou Sobh Automotive Dealership

 

1301 Thornton Road, Lithia Springs

   Douglas, GA    ARGONAUT HOLDINGS, INC. 19.   

Waterford PC Vacant Land (SPO – Drayton Plains)

 

5260 Williams Lake Road, Waterford

   Oakland, MI    GENERAL MOTORS LLC 20.   

Miller Buick Pontiac Dealership

 

920 Route 1 North, Woodbridge

   Middlesex, NJ    ARGONAUT HOLDINGS, INC. 21.   

Multi-Chevrolet Saturn Dealership

 

2675 Route 22 West, Union

   Union, NJ    ARGONAUT HOLDINGS, INC. 22.   

Vacant Dealership Building

 

2915 Niagara Falls, Amherst

   Erie, NY    ARGONAUT HOLDINGS, INC. 23.   

Cheektowaga Dealership

 

2928 Walden Ave., Cheektowaga

   Erie, NY    ARGONAUT HOLDINGS, INC. 24.   

New Rochelle Chevrolet Dealership

 

288-300 Main Street, New Rochelle

   Westchester, NY    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

25.   

Poughkeepsie Dealership (Hudson Pontiac Buick)

 

1960 S. Road U.S. Route 9, Poughkeepsie

   Dutchess, NY    ARGONAUT HOLDINGS, INC. 26.   

RAB Motors Dealership

 

105-20 Queens Blvd., Forest Hills

   Queens, NY    ARGONAUT HOLDINGS, INC. 27.   

City Cadillac-Oldsmobile, Major Chevrolet, Regain Pontiac and Service Facility
Dealership

 

43-60 Northern Blvd., Long Island

   Queens, NY    GENERAL MOTORS LLC 28.   

Cunningham Motors Dealership

 

40-40 172 Street, Flushing

   Queens, NY    ARGONAUT HOLDINGS, INC. 29.   

86th Street Chevrolet Dealership

 

1575 86th Street, Brooklyn

   Kings, NY    ARGONAUT HOLDINGS, INC. 30.   

Bohemian Auto Group Dealership

 

4825 Sunrise Highway, Sayville

   Suffolk, NY    GENERAL MOTORS LLC 31.   

Vacant Dealership Land

 

Jericho Turnpike & Dix Terrace, Huntington Station

   Suffolk., NY    ARGONAUT HOLDINGS, INC. 32.   

Gildron Cadillac Dealership

 

1245 Central Park Ave., Yonkers

   Westchester, NY    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

33.   

Mt. Kisco Dealership

 

175 N. Bedford Road, Mt. Kisco

   Westchester, NY    ARGONAUT HOLDINGS, INC. 34.   

Cincinnati Dealership 1

 

3015 Glenhills Way, Cincinnati

   Hamilton, OH    ARGONAUT HOLDINGS, INC. 35.   

Wilkes Barre Dealership

 

2140 Sans Souci Pkwy., Wilkes Barre

   Luzerne, PA    ARGONAUT HOLDINGS, INC. 36.   

Jenkintown Dealership 2

 

830 Old York Road, Jenkintown

   Montgomery, PA    ARGONAUT HOLDINGS, INC. 37.   

Conshohocken Dealership

 

301 Alan Wood Road, Conshohocken

   Montgomery, PA    ARGONAUT HOLDINGS, INC. 38.   

Vancouver Dealership

 

10811 E. Mill Plain Blvd., Vancouver

   Clark, WA    ARGONAUT HOLDINGS, INC. 39.   

Everett Dealership

 

7300 & 7428 Evergreen Way, Everett

   Snohomish, WA    ARGONAUT HOLDINGS, INC. 40.   

Garland Training Center

 

Garland Road at Shiloh Road, Garland

   Dallas, TX    GENERAL MOTORS LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

41.   

Orem Dealership

 

1260 S. Sandhill Road, Orem

   Utah, UT    ARGONAUT HOLDINGS, INC. 42.   

Fremont Dealership

 

43191 Boscell Road, Fremont

   Alameda, CA    ARGONAUT HOLDINGS, INC. 43.   

Novato Dealership 1

 

7123 Redwood Blvd., Novato

   Marin, CA    ARGONAUT HOLDINGS, INC. 44.   

Elk Grove Dealership 1

 

8480 Laguna Grove Drive, Elk Grove

   Sacramento, CA    ARGONAUT HOLDINGS, INC. 45.   

Tyco Dealership

 

312, 313, 314 Constitution Drive, Menlo Park

   San Mateo, CA    ARGONAUT HOLDINGS, INC. 46.   

Gilroy Dealership

 

6720 Bearcat Court, Gilroy

   Santa Clara, CA    ARGONAUT HOLDINGS, INC. 47.   

Newark Dealership

 

43931 Boscell & 42992 Boyce

   Alameda, CA    ARGONAUT HOLDINGS, INC. 48.   

Thousand Oaks Consolidated Office Building

 

515 Marin Street, Thousand Oaks

   Ventura, CA    GENERAL MOTORS LLC 49.   

Smyrna Dealership

 

2155 Cobb Pkwy., SE, Smyrna

   Cobb, GA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

50.   

Chicago Dealership 1

 

5515, 5435, 5555 W. Irving Park Road, Chicago

   Cook, IL    ARGONAUT HOLDINGS, INC. 51.   

Hodgkins Dealership

 

9510 W. Joliet Road, Hodgkins

   Cook, IL    ARGONAUT HOLDINGS, INC. 52.   

Elgin Pontiac GMC

 

909 E. Chicago Street

   Kane, IL    ARGONAUT HOLDINGS, INC. 53.   

Brazil Dealership

 

2456 W. U.S. Highway 40, Brazil

   Clay, IN    ARGONAUT HOLDINGS, INC. 54.   

Indianapolis Dealership

 

7250 N. Keystone Ave., Indianapolis

   Marion, IN    ARGONAUT HOLDINGS, INC. 55.   

Former Woburn Dealership

 

399 Washington Street, Woburn

   Middlesex, MA    ARGONAUT HOLDINGS, INC. 56.   

Grand Blanc SPO Headquarters

 

6200 Grande Pointe Drive, Grand Blanc

   Genesee, MI    GENERAL MOTORS LLC 57.   

SPO Lansing (Lansing PDC Vacant Land)

 

4400 W. Mount Hope Road, Lansing

   Ingham, MI    GENERAL MOTORS LLC 58.   

Michael Chevrolet Dealership

 

29425 23 Mile Road, Chesterfield Township

   Macomb, MI    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

59.   

Farmington Hills Dealership

 

37901 Grand River Ave., Farmington Hills

   Oakland, MI    ARGONAUT HOLDINGS, INC. 60.   

Ypsilanti Vehicle Center

 

2901 Tyler Road, Ypsilanti

   Washtenaw, MI    GENERAL MOTORS LLC 61.   

Renaissance Center Land – East

 

TBD

   Oakland, MI    GENERAL MOTORS LLC 62.   

SPO Willow Run w/ Excess Land

(Willow Run PDC Vacant Land)

 

50000 Ecorse Road, Belleville

   Wayne, MI    GENERAL MOTORS LLC 63.   

Englewood Cliffs Dealership

 

374 Sylvan Ave. (Route 9W), Englewood Cliffs

   Bergen, NJ    ARGONAUT HOLDINGS, INC. 64.   

Lawrenceville Dealerships (2)

 

100 & 200 Renaissance Blvd., Lawrenceville

   Mercer, NJ    ARGONAUT HOLDINGS, INC. 65.   

Former Lawrenceville Dealership

 

500 Renaissance Blvd., Lawrenceville

   Mercer, NJ    ARGONAUT HOLDINGS, INC. 66.   

Syracuse Dealership

 

716 W. Genesee Street, Syracuse

   Onondaga, NY    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

67.   

Kings Mountain Dealership

 

615 Broadway Drive, Kings Mountain

   Cleveland, NC    ARGONAUT HOLDINGS, INC. 68.   

Kennett Square Dealership

 

634 W. State Street, Kennett Square

   Chester, PA    ARGONAUT HOLDINGS, INC. 69.   

Simpsonville Dealership

 

3431 N. Industrial Drive,

Simpsonville

   Greenville, SC    ARGONAUT HOLDINGS, INC. 70.   

McMurray Dealership

 

2939 Washington Road, McMurray

   Washington, PA    ARGONAUT HOLDINGS, INC. 71.   

Irving Dealership

 

200 E. Airport Freeway, Irving

   Dallas, TX    ARGONAUT HOLDINGS, INC. 72.   

Dallas Dealership 3

 

8008 Marvin D. Love Freeway, Dallas

   Dallas, TX    ARGONAUT HOLDINGS, INC. 73.   

Houston Saturn Dealership 4

 

11750 Old Katy Road, Houston

   Harris, TX    ARGONAUT HOLDINGS, INC. 74.   

McAllen Dealership

 

1301 E. Expressway 83, McAllen

   Hidalgo, TX    ARGONAUT HOLDINGS, INC. 75.   

Detroit Dealership

 

17677 Mack Ave., Detroit

   Wayne, MI    GENERAL MOTORS LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

76.   

Menomonee Falls Dealership

 

N70 W. 12900 Appleton Ave., Menomonee Falls

   Waukesha, WI    ARGONAUT HOLDINGS, INC. 77.   

Millender Center

 

333 E. Jefferson Ave., Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC. 78.   

Grande Pointe Holdings Vacant Land (Outparcels)

 

TBD

   Genesee, MI    GRANDE POINT HOLDINGS, INC. 79.   

RenCen Land – West

 

West of Randolph, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC. 80.   

GM Powertrain Bedford

 

105 GM Drive, Bedford

   Lawrence, IN    GENERAL MOTORS LLC 81.   

GM MFD Marion

 

2400 W. Second Street, Marion

   Grant, IN    GENERAL MOTORS LLC 82.   

GM Assembly Fort Wayne

 

12200 Lafayette Center Road, Roanoke

   Huntington, IN    GENERAL MOTORS LLC 83.   

GM Powertrain Bay City

 

1001 Woodside Ave., Bay City

 

*  one parcel owned by REALM, Excluded Collateral

   Bay, MI    GENERAL MOTORS LLC 84.   

GM Assembly Detroit Hamtramck

 

2500 East Grand Blvd., Detroit

   Genesee., MI    GENERAL MOTORS LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

85.   

GM MFD Flint Tool & Die

 

425 S. Stevenson Street, Flint

   Genesee, MI    GENERAL MOTORS LLC 86.   

GM Assembly Flint

 

G-3100 Van Slyke Road, Flint

   Genesee, MI    GENERAL MOTORS LLC 87.   

Flint Processing Center (SPO)

 

6060 Bristol Road, Swartz Creek

   Genesee, MI    GENERAL MOTORS LLC 88.   

GM Assembly Orion

 

4555 Giddings Road, Lake Orion

   Oakland, MI    GENERAL MOTORS LLC 89.   

GM Assembly Lansing Delta Township

 

8175 Millett Hwy, Lansing

   Ingham, MI    GENERAL MOTORS LLC 90.   

GM Assembly Lansing Grand River

 

920 Townsend Ave., Lansing

   Ingham, MI    GENERAL MOTORS LLC 91.   

GM MFD Lansing Regional Stamping

 

8175 Millett Hwy (2800 W. Saginaw Street), Lansing

   Ingham, MI    GENERAL MOTORS LLC 92.   

GM Powertrain Warren Transmission

 

23500 Mound Road, Warren

   Macomb, MI    GENERAL MOTORS LLC 93.   

GM Assembly Wentzville

 

1500-1 E Route A, Wentzville

   St. Charles, MO    GENERAL MOTORS LLC 94.   

GM Powertrain Tonawanda

 

2995 River Road, Buffalo

*  one parcel owned by ENCORE, Excluded Collateral

   Erie, NY    GENERAL MOTORS LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

95.   

GM Assembly Arlington

 

2525 E. Abram Street, Arlington

   Tarrant, TX    GENERAL MOTORS LLC 96.   

GM Assembly Janesville

 

1000 General Motors Drive, Janesville

   Rock, WI    GENERAL MOTORS LLC 97.   

GM MFD Flint

 

2238 W. Bristol Road, Flint

   Genesee, MI    GENERAL MOTORS LLC 98.   

GM Powertrain Flint Engine South

 

2100 Bristol Road, Flint

   Genesee, MI    GENERAL MOTORS LLC 99.   

GM Powertrain Defiance

 

26427 State Road, Defiance

   Defiance, OH    GENERAL MOTORS LLC 100.   

Colma Saturn Dealership

 

707-711 Serramonte Blvd., Colma

   San Mateo, CA    ARGONAUT HOLDINGS, INC. 101.   

Doraville Building

 

3900 Motors Industrial Way, Doraville

   DeKalb, GA    GENERAL MOTORS LLC 102.   

Tower 500/600

 

500 & 600 Renaissance Center, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS PHASE II, INC. 103.    Vacant Lot on Labadie
Road    Oakland, MI    GENERAL MOTORS LLC 104.    Stamping – Wentzville   
St. Charles, MO    GENERAL MOTORS LLC 105.    GMPT – Baltimore    Baltimore, MD
   GENERAL MOTORS LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

No.

  

Site Designation

  

County/State

  

Owner

106.    2100 S.W. Burlingame    Wyoming, MI    GM Components Holdings, LLC 107.
   1800 East Lincoln    Kokomo, IN    GM Components Holdings, LLC 108.    200
Upper Mountain Road    Lockport, NY    GM Components Holdings, LLC 109.    891
and 1000 Lexington Avenue    Rochester, NY    GM Components Holdings, LLC



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 1.1D

Pledgors

 

    

Pledgor Name

  

Form of

Organization

  

Jurisdiction of
Organization

1.    General Motors Asia Pacific Holdings, LLC    Limited Liability Company   
Delaware 2.    General Motors Asia, Inc.    Corporation    Delaware 3.   
General Motors International Holdings, Inc.    Corporation    Delaware 4.   
General Motors Holdings LLC    Limited Liability Company    Delaware 5.   
General Motors LLC    Limited Liability Company    Delaware 6.    General Motors
Overseas Corporation    Corporation    Delaware 7.    General Motors Overseas
Distribution Corporation    Corporation    Delaware 8.    GM APO Holdings, LLC
   Limited Liability Company    Delaware 9.    GM Finance Co. Holdings LLC   
Limited Liability Company    Delaware 10.    GM GEFS L.P.    Limited Partnership
   Nevada 11.    GM LAAM Holdings, LLC    Corporation    Delaware 12.    GM
Preferred Finance Co. Holdings LLC    Limited Liability Company    Delaware 13.
   GM Technologies, LLC    Limited Liability Company    Delaware 14.    OnStar,
LLC    Limited Liability Company    Delaware 15.    Riverfront Holdings, Inc.   
Corporation    Delaware

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.10

Chief Executive Office and Chief Operating Office

 

Name

 

Main Office Address

Borrower General Motors Holdings LLC  

300 Renaissance Center

Detroit, MI 48265-3000

Guarantors Annunciata Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

Argonaut Holdings, Inc.  

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

General Motors Asia Pacific Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Asia, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors International Holdings, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors LLC  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Distribution Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Product Services, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Research Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

GM APO Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Components Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Eurometals, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

GM Finance Co. Holdings LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM GEFS L.P.  

3895 Warren Way

Reno, NV 89509

GM Global Steering Holdings, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Technology Operations, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Tooling Company, Inc.  

30001 Van Dyke

Warren, MI 48090



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Name

 

Main Office Address

GM LAAM Holdings, LLC  

Huntington Centre I

2901 S.W. 149th Avenue

Suite 400

Miramar, FL 33027

GM Preferred Finance Co. Holdings LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Subsystems Manufacturing, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM Technologies, LLC  

300 Renaissance Center

Detroit, MI 48265-3000

GM-DI Leasing Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

GMOC Administrative Services Corporation  

300 Renaissance Center

Detroit, MI 48265-3000

Grand Pointe Holdings, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000

OnStar, LLC  

OnStar Corporation

400 Renaissance Center

P.O. Box 400

Detroit, MI 48265-4000

Riverfront Holdings, Inc.  

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

Riverfront Holdings Phase II, Inc.  

300 Renaissance Center

Detroit, MI 48265-3000



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.11

Location of Books and Records

 

Site/Property/Campus Designation

    

State /Province

    

City

Yuma Proving Ground      Arizona      Yuma Milford Proving Grounds      Michigan
     Milford Pontiac Centerpoint Campus - Central      Michigan      Pontiac
Pontiac North Campus (incl Lab)      Michigan      Pontiac Warren Technical
Center      Michigan      Warren Saginaw Technical & Casting Center     
Michigan      Saginaw Romulus Transmission Center      Michigan      Romulus
Doraville Assembly Center      Georgia      Doraville Janesville Assembly Center
     Wisconsin      Janesville Moraine Assembly Center      Ohio      Moraine
Grand Rapids Metal Stamping      Michigan      Wyoming Thousand Oaks
Consolidated Office Building      California      Thousand Oaks Detroit
Renaissance Center Campus      Michigan      Detroit Grand Blanc SPO
Headquarters      Michigan      Grand Blanc Saginaw Administration Site     
Michigan      Saginaw Spring Hill Manufacturing Campus      Tennessee     
Spring Hill Alpharetta Training Center      Georgia      Alpharetta Garland
Training Center      Texas      Garland Willow Run PDC      Michigan     
Belleville Lansing PDC      Michigan      Lansing Pontiac North Plt 17     
Michigan      Pontiac Pontiac North PC      Michigan      Pontiac Waterford PC
     Michigan      Waterford Ypsilanti Vehicle Center      Michigan     
Ypsilanti SPO PDC IV (b)      Tennessee      Memphis



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.15

Borrower and its Subsidiaries

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.16

Ownership of Covered Group Members

 

Loan Party

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned Capitalization of Loan Parties

Annunciata Corporation

   Corporation    Delaware    General Motors LLC    100%

Argonaut Holdings, Inc.

   Corporation    Delaware    General Motors LLC    100%

General Motors Asia Pacific Holdings, LLC

   Limited Liability Company    Delaware    General Motors LLC

 

General Motors Asia, Inc.

 

General Motors Overseas Corporation

   93.616%

 

1.292%

 

5.092%

General Motors Asia, Inc.

   Corporation    Delaware    General Motors LLC    100%

General Motors International Holdings, Inc.

   Corporation    Delaware    General Motors LLC    100%

General Motors Holdings LLC

   Limited Liability Company    Delaware    General Motors Company    100%

General Motors LLC

   Limited Liability Company    Delaware    General Motors Holdings LLC    100%

General Motors Overseas Corporation

   Corporation    Delaware    General Motors LLC    100%

General Motors Overseas Distribution Corporation

   Corporation    Delaware    General Motors LLC    100%

General Motors Product Services, Inc.

   Corporation    Delaware    General Motors LLC

 

General Motors of Canada Limited

   88.4%

 

11.6%

General Motors Research Corporation

   Corporation    Delaware    General Motors LLC    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Loan Party

  

Form of Organization

  

Jurisdiction of
Organization

  

Owner

   Percent Owned

GM APO Holdings, LLC

   Limited Liability Company    Delaware   

General Motors Asia

Pacific Holdings, LLC

   100%

GM Components Holdings, LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM Eurometals, Inc.

   Corporation    Delaware    General Motors LLC    100%

GM Finance Co. Holdings LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM GEFS L.P.

   Limited Partnership    Nevada   

General Motors LLC

 

GM Technologies, LLC

   99.99%

 

0.01%

GM Global Steering Holdings, LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM Global Technology Operations, Inc.

   Corporation    Delaware    General Motors LLC    100%

GM Global Tooling Company, Inc.

   Corporation    Delaware    General Motors LLC    100%

GM LAAM Holdings, LLC

   Limited Liability Company    Delaware   

General Motors Asia

Pacific Holdings, LLC

   100%

GM Preferred Finance Co. Holdings LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM Subsystems Manufacturing, LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM Technologies, LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

GM-DI Leasing Corporation

   Corporation    Delaware    General Motors LLC    100%

GMOC Administrative Services Corporation

   Corporation    Delaware    General Motors Overseas Corporation    100%

Grand Pointe Holdings, Inc.

   Corporation    Michigan    WRE, Inc.    100%

OnStar, LLC

   Limited Liability Company    Delaware    General Motors LLC    100%

Riverfront Holdings, Inc.

   Corporation    Delaware    General Motors LLC    100%

Riverfront Holdings Phase II, Inc.

   Corporation    Delaware    Riverfront Holdings, Inc.    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

  

Form of
Organization

  

Jurisdiction of
Organization

  

Owner

   Percent Owned Capitalization of Additional Covered Group Members

Chevrolet Sociedad Anonima de Ahorro para Fines Determinados

      Argentina   

GM LAAM Holdings, LLC

 

General Motors

Overseas Distribution Corporation

   90%

 

10%

General Motors Argentina S.r.l.

      Argentina   

General Motors Chile Industria Automotriz Limitada

 

GM LAAM Holdings, LLC

 

Suzuki

   94.99%

 

 

 

4.61%

 

0.4%

General Motors Australia Ltd.

      Australia   

General Motors

Overseas Corporation

   100%

General Motors Investments Pty. Ltd.

      Australia   

General Motors

Australia Ltd.

   100%

GM Holden Ltd.

      Australia   

General Motors

Australia Ltd.

   100%

General Motors Holden Sales Pty. Limited

      Australia    GM Holden Ltd.    100%

Salmon Street Ltd.

      Australia   

GM Holden Ltd.

 

General Motors

Holden Sales Pty

Limited

   80%

 

20%

Funcap-Comercio e Administracao de Bens Moveis e Valores Ltda.

      Brazil   

General Motors do

Brasil Ltda.

 

Da Silveira Pinheiro

Neto, Jose Carlos

   99.9%

 

0.1%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

  

Form of
Organization

  

Jurisdiction of
Organization

  

Owner

   Percent Owned

General Motors do Brasil Ltda.

      Brazil   

GM LAAM Holdings, LLC

 

Ardila Jaime; Da Silveira Pinheiro Neto, Jose Carlos; Mariani, Sandra (1 share
each)

   99.999%

 

0.001%

GM Factoring Sociedade de Fomento Comercial Ltda.

      Brazil   

General Motors do Brasil Ltda.

 

Mariani, Sandra

   99.9%

 

0.1%

GM International Sales Ltd.

      Cayman Islands   

General Motors

Overseas Distribution Corporation

   100%

General Motors Chile Industria Automotriz Limitada

      Chile   

GM Inversiones

Santiago Limitada

 

GM LAAM Holdings, LLC

   99.9%

 

0.1%

GM Inversiones Santiago Limitada

      Chile   

GM LAAM Holdings, LLC

 

General Motors Chile Industria Automotriz Limitada

   99.99%

 

0.01%

General Motors (China) Investment Company Limited

      China   

General Motors

China, Inc.

   100%

General Motors Warehousing and Trading (Shanghai) Co. Ltd.

      China   

General Motors

China, Inc.

   100%

General Motors (Hong Kong) Company Limited

      China   

General Motors

China, Inc.

   100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

  

Form of
Organization

  

Jurisdiction of
Organization

  

Owner

  

Percent Owned

General Motors - Colmotores S.A.

      Colombia   

GM LAAM Holdings, LLC

 

Suzuki

 

Itochu

 

Local Shareholders

  

92.53%

 

2.29%

 

1.58%

 

3.80%

General Motors del Ecuador S.A.

      Ecuador   

GM LAAM Holdings, LLC

 

General Motors

Overseas Distribution Corporation

  

99.9%

 

0.1%

Holdcorp S.A.

      Ecuador   

Omnibus BB

Transportes, S.A.

 

General Motors del Ecuador S.A.

  

99.999%

 

 

 

0.001%

Omnibus BB Transportes, S.A.

      Ecuador   

GM LAAM Holdings, LLC

 

General Motors del Ecuador S.A.

 

Chipper Investments L.L.C.

 

Empronorte Overseas

 

Holding Dine, S.A.

 

Itochu Latin America

 

Minida L.L.C.

 

Shatzi L.L.C.

  

40.085%

 

 

11.087%

 

 

0.757%

 

7.459%

 

34.097%

 

5.001%

 

0.757%

 

0.758%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

Elasto S.A.

      Ecuador    Omnibus BB Transportes, S.A.

 

General Motors del Ecuador S.A.

 

Alamo Investment, Inc.

 

Avendano Ricardo

 

Chipper Investments L.L.C.

 

Minda L.L.C.

 

Shatzi L.L.C.

   56%

 

15.2%

 

20%

 

0.8%

 

2.667%

 

2.667%

 

2.667%

GM Auslandprojekte GmbH

      Germany    Opel Eisenach GmbH    100%

Chevrolet Sales India Private Ltd.

      India    General Motors


Overseas Distribution
Corporation

 

General Motors
International Holdings, Inc.

   99.99%

 

 

 

 

 

 

 

0.01%

General Motors India Private Ltd

      India    General Motors Asia


Pacific Holdings, LLC

 

GM Holden Ltd.

   99.53%

 

 

 

0.47%

P.T. GM AutoWorld Indonesia

      Indonesia    P.T. General Motors Indonesia

 

Arif Pramadana

   99.9996%

 

0.0004%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

P.T. General Motors Indonesia

      Indonesia    General Motors Asia
Pacific Holdings, LLC

 

GM Holden Ltd.

   79%

 

 

 

21%

General Motors Israel Ltd.

      Israel    GM LAAM Holdings, LLC    100%

GM-UMI Technology Research and Development Ltd.

      Israel    GM LAAM Holdings, LLC

 

Universal Motors Israel Ltd.

   51%

 

49%

General Motors Asia Pacific (Japan) Limited

      Japan    General Motors LLC    100%

GM AutoWorld Yugen Kaisha

      Japan    General Motors LLC    100%

General Motors East Africa Limited

      Kenya    General Motors Asia Pacific
Holdings, LLC

 

Centrum Investment Co. Ltd.

 

Itochu Corp.

 

ICDC

   57.7%

 

 

 

17.8%

 

4.5%

 

20%

GM AutoWorld Korea Co. Ltd.

      Korea    General Motors Asia, Inc.    100%

GM Korea Co., Ltd.

      Korea    General Motors Korea, Inc.    100%

Cadillac Polanco, S.A. de C.V.

      Mexico    Controladora


ACDelco S.A. de C.V.

 

Controladora General
Motors, S.A. de C.V.

   99.9999%

 

 

 

0.0001%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

Controladora ACDelco S.A. de C.V.

      Mexico    Controladora General
Motors, S.A. de C.V.

 

General Motors de
México, S. de R.L. de C.V.

   99.9999%

 

 

 

0.0001%

Controladora General Motors, S.A. de C.V.

      Mexico    General Motors


Overseas Distribution
Corporation

 

Sistemas para
Automotores de México,
S. de R.L. de C.V.

   99.9999%

 

 

 

 

 

0.0001%

General Motors de Mexico, S. de R.L. de C.V.

      Mexico    Controladora General
Motors, S.A. de C.V.

 

Sistemas para
Automotores de México,
S. de R.L. de C.V.

   99.9999%

 

 

 

0.0001%

GMAC Holding S.A. de C.V.

      Mexico    Controladora General
Motors, S.A. de C.V.

 

Sistemas para
Automotores de México,
S. de R.L. de C.V.

   99.999%

 

 

 

0.001%

Sistemas para Automotores de Mexico, S. de R.L. de C.V.

      Mexico    Controladora General
Motors, S.A. de C.V.

 

General Motors de
México, S. de R.L. de C.V.

   99.86%

 

 

0.14%

Holden New Zealand Limited

      New Zealand    General Motors LLC    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

General Motors Peru S.A.

      Peru    General Motors


Inversiones Santiago Ltda.

 

General Motors

Overseas Distribution
Corporation

 

General Motors

Overseas Corporation

   99.994%

 

 

 

0.004%

 

 

 

 

 

 

0.002%

General Motors Automobiles Philippines, Inc.

      Philippines    General Motors LLC

 

Francis M. Burdett

 

Stephen K. Carlisle

 

Loreto C. Cruz

 

Teodoro D. Regala

 

Stephen Nicholas Small

   99.999%

 

0.0018%

 

0.0018%

 

0.0018%

 

0.0018%

 

0.0018%

General Motors Auto LLC

      Russia    GM Auslandprojekte GmbH

 

General Motors CIS, LLC

   99.90%

 

0.10%

General Motors Asia Pacific (Pte) Ltd.

      Singapore    General Motors LLC    100%

BOCO (Proprietary) Limited

      South Africa    GM LAAM Holdings, LLC    100%

General Motors South Africa (Pty) Limited

      South Africa    BOCO (Proprietary) Limited    100%

GM Plats (Proprietary) Limited

      South Africa    General Motors Asia Pacific
Holdings, LLC    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

General Motors Automotive Holdings, S.L.

      Spain    General Motors


International Holdings, Inc.

 

General Motors LLC

 

General Motors of

Canada Limited

   77.53%

 

 

 

11.34%

 

11.13%

General Motors Europe AG

      Switzerland    General Motors
Automotive Holdings S.L.    100%

General Motors Taiwan Ltd.

      Taiwan    GM APO Holdings, LLC

 

Kung-Chou Chu

 

Arne Engel

 

Terence B. Johnsson

 

Bright Lin

 

Jerry Lin

 

Barbara A. Lister-Tait

   99.9999%

 

0.00000012%

 

0.00000012%

 

0.00000012%

 

0.00000012%

 

0.00000012%

 

0.00000012%

Tai Jin International Automotive Distribution Co. Ltd.

      Taiwan    General Motors China, Inc.    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

General Motors (Thailand) Limited

      Thailand    General Motors


Thailand Investments LLC

 

Stephen K. Carlisle

 

Kenneth Joseph Cavanaugh

 

Raymundo Garza

 

Somnuek Ngamtrakulchol

 

Stephen Nicholas Small

 

Antonio Pantaleon Zara, III

   99.9999917%

 

 

 

0.00000138%

 

0.00000138%

 

0.00000138%

 

0.00000138%

 

0.00000138%

 

0.00000138%

Chevrolet Sales (Thailand) Limited

      Thailand    General Motors Asia, Inc.

 

Stephen K. Carlisle

 

Kenneth Joseph Cavanaugh

 

Raymundo Garza

 

Somnuek Ngamtrakulchol

 

Stephen Nicholas Small

 

Antonio Pantaleon Zara, III

   99.9999186%

 

0.00001357%

 

0.00001357%

 

0.00001357%

 

0.00001357%

 

0.00001357%

 

0.00001357%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization    Jurisdiction of
Organization    Owner    Percent Owned

General Motors Powertrain (Thailand) Limited

      Thailand    General Motors Asia


Pacific Holdings, LLC

 

Stephen K. Carlisle

 

Kenneth Joseph Cavanaugh

 

Raymundo Garza

 

Gerry L. Hargrove

 

Stephen Nicholas Small

 

Antonio Pantaleon Aguila Zara

   99.9999627%

 

 

 

0.0000062%

 

0.0000062%

 

0.0000062%

 

0.0000062%

 

0.0000062%

 

0.0000062%

General Motors Southeast Asia Oeprations Limited

      Thailand    General Motors Asia, Inc.

 

Stephen K. Carlisle

 

Kenneth Joseph Cavanaugh

 

Raymundo Garza

 

Somnuek Ngamtrakulchol

 

Stephen Nicholas Small

 

Antonio Pantaleon Zara

   99.994%

 

0.001%

 

0.001%

 

0.001%

 

0.001%

 

0.001%

 

0.001%

General Motors Africa and Middle East FZE

      United Arab Emirates    General Motors


Overseas Distribution
Corporation

   100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Covered Group Member

   Form of
Organization   

Jurisdiction of
Organization

  

Owner

  

Percent Owned

GM GPSC UK Limited

      United Kingdom    General Motors Automotive Holdings S.L.    100%

Global Tooling Service Company Europe Limited

      United Kingdom    General Motors LLC    100%

General Motors Limited

      United Kingdom   

General Motors Asia Pacific Holdings, LLC

 

General Motors Asia Pacific (Japan) Limited

  

77.17%

 

 

 

22.83%

Aftermarket UK Limited

      United Kingdom    General Motors Automotive Holdings S.L.    100%

General Motors Uruguay, S.A.

      Uruguay    GM LAAM Holdings, LLC    100%

Sustemas de Compra Programada Chevrolet, C.A.

      Venesuela    GM LAAM Holdings, LLC    100%

General Motors Venezolana, C.A.

      Venezuela    GM LAAM Holdings, LLC    100%



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.21

Jurisdictions and Recording Offices

A. UCC Filing Jurisdictions and Offices

 

Entity

   Form of
Organization    Jurisdiction of
Organization    Filing Jurisdiction and Filing Office

Annunciata Corporation

   Corporation    Delaware    Delaware – Secretary of State

Argonaut Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State

General Motors Asia Pacific Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

General Motors Asia, Inc.

   Corporation    Delaware    Delaware – Secretary of State

General Motors International Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State

General Motors Holdings LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

General Motors Overseas Corporation

   Corporation    Delaware    Delaware – Secretary of State

General Motors Overseas Distribution Corporation

   Corporation    Delaware    Delaware – Secretary of State

General Motors Product Services, Inc.

   Corporation    Delaware    Delaware – Secretary of State

General Motors Research Corporation

   Corporation    Delaware    Delaware – Secretary of State

GM APO Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Components Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Eurometals, Inc.

   Corporation    Delaware    Delaware – Secretary of State

General Motors LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Finance Co. Holdings LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM GEFS L.P.

   Limited
Partnership    Nevada    Nevada – Secretary of State



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Entity

   Form of
Organization    Jurisdiction of
Organization    Filing Jurisdiction and Filing Office

GM Global Steering Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Global Technology Operations, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM Global Tooling Company, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM LAAM Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Preferred Finance Co. Holdings LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Subsystems Manufacturing, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Technologies, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM-DI Leasing Corporation

   Corporation    Delaware    Delaware – Secretary of State

GMOC Administrative Services Corporation

   Corporation    Delaware    Delaware – Secretary of State

Grand Pointe Holdings, Inc.

   Corporation    Michigan    Michigan – Secretary of State

OnStar, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

Riverfront Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State

Riverfront Holdings Phase II, Inc.

   Corporation    Delaware    Delaware – Secretary of State

B. Intellectual Property Filing Offices

 

U.S. Patent and Trademark Collateral   United States Patent and Trademark Office
U.S. Copyright Collateral   United States Copyright Office



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

CORPORATION PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Schedule 3.28

Excluded Collateral

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS LLC

PURSUANT TO THE FREEDOM OF INFORMATION ACT

 

Annex 1 to Schedule 3.28

***